                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

PEDRO J. BURGOS,                         *

       Plaintiff,                        *

vs.                                      *
                                                  CASE NO. 4:19-CV-76 (CDL)
SAND CANYON CORP., f/k/a OPTION *
ONE MORTGAGE COMPANY,
                                *
     Defendant.
                                *

                                    O R D E R

       Plaintiff    alleges      that   Defendant,   his    loan    originator,

fraudulently assigned his security deed to Wells Fargo Bank and

that    Wells    Fargo   later    wrongfully     foreclosed    on    his    home.

Plaintiff    sued    Defendant     in   the   Superior     Court    of   Muscogee

County.     Plaintiff did not properly serve the Defendant, and he

did not name Wells Fargo as a defendant.             Plaintiff nonetheless

obtained a default judgment against Defendant that set aside the

original security deed, the assignment to Wells Fargo, and the

deed under power.        Years later, Defendant learned of the action

and filed a motion to set aside the default judgment due to lack

of    personal    jurisdiction.         The   Superior   Court     granted    the

motion, then Defendant removed the action to this Court and

filed a motion to dismiss Plaintiff’s complaint.

       Plaintiff, who is represented by counsel, has flooded the

Court with a series of motions and briefs, but the resolution of
them requires the Court to answer three simple questions: (1)

was this action properly removed to this Court such that this

Court   has     subject      matter       jurisdiction?             (2)     was     the   default

judgment    previously           entered       in    the     state    court       properly     set

aside? and (3) does Plaintiff’s complaint state a claim upon

which   relief       may    be    granted?            The    answer       to   the    first    two

questions       is    yes,       and     the        answer     to     the      third      is   no.

Accordingly, this action is dismissed.

I.   Was Removal Proper and Does the Court Have Jurisdiction?

     It    is    undisputed        that     complete          diversity        of    citizenship

exists and that the amount in controversy requirement is met.

Plaintiff is a Georgia citizen.                       Compl. at 2 ¶ 1, ECF No. 1-1.

Defendant is a citizen of California.                         Compl. Ex. A, Certificate

of Withdrawal, ECF No. 1-1 at 31 (stating that defendant is a

California      corporation).              The       amount    in     controversy          exceeds

$75,000.00.          See, e.g., Compl. at 23 ¶ 1 (seeking more than

$5 million      in    compensatory         damages).            Accordingly,           diversity

jurisdiction exists under 28 U.S.C. § 1332(a)(1).

     Plaintiff’s           arguments       that       this    run-of-the-mill             wrongful

foreclosure/fraud/RICO action asserting in personam tort claims

is somehow subject to the exclusive in rem jurisdiction of the

Georgia    state      courts       are     so        unpersuasive         that      the   Court’s

disposition of them requires no further elaboration.                                   Plaintiff

also misunderstands Younger abstention.                             It has no application


                                                 2
here.    See generally Younger v. Harris, 401 U.S. 37 (1971) (in

exceptional circumstances, federal courts should                       abstain from

adjudicating actions being litigated in state courts).                            It is

clear that Plaintiff’s quiet title action in state court is not

an exceptional circumstance warranting abstention.                         The general

rule is that pendency of a parallel state court action “is no

bar to proceedings concerning the same matter in the Federal

court having jurisdiction.” Sprint Commc’ns, Inc. v. Jacobs, 571

U.S. 69, 73 (2013) (quoting Colorado River Water Conservation

Dist.    v.   United     States,    424       U.S.   800,   817       (1976)).        No

legitimate basis exists for abstention under the circumstances

presented in this action.

       Finally,   Defendant’s      removal       was   timely.         A    notice    of

removal must be filed “within 30 days after the receipt by the

defendant,     through    service    or       otherwise,    of    a    copy    of    the

initial pleading setting forth the claim for relief upon which

such action or proceeding is based.”                   28 U.S.C. § 1446(b)(1).

The present record supports the finding that Defendant was not

properly served with Plaintiff’s complaint until June 14, 2019,

after Defendant removed the action to this Court.                            Plaintiff

previously attempted to serve the Georgia Secretary of State

with    the   state    court   action     pursuant     to   Georgia        law.      But

because Defendant obtained a certificate of withdrawal of its

authority to transact business in Georgia in 2008, before this


                                          3
action was filed, service of process on the Georgia Secretary of

State is proper if a copy of the process is also mailed to an

officer    of    the    withdrawn    corporation     at   the    mailing      address

provided    by    the    company     in   its    application     for    withdrawal.

O.C.G.A. § 14-2-1520(c).             Merely serving a secretary of state,

without more, violates due process.                 Ware v. Fleetboston Fin.

Corp., 180 F. App’x 59, 62 (11th Cir. 2006) (per curiam) (citing

Wuchter v. Pizzutti, 276 U.S. 13, 21 (1928)).                   Therefore, in the

context of serving a foreign corporation, “the failure to comply

strictly with the statutory requirements for service on such

corporation      renders       the   attempted     service   defective.”          Id.

(citing Howard v. Technosystems Consol. Corp., 536 S.E.2d 753,

756 (Ga. Ct. App. 2000)).

      Plaintiff did not point to any evidence that process was

delivered to Defendant in 2013.               The correct address for service

of   process     was    6531    Irvine    Center    Drive,   Irvine      CA   92618.

Burgos Aff. (Mar. 12, 2019) Ex. A, Letter from D. Sugimoto to

Sec’y of State (Sept. 15, 2008), ECF No. 1-5 at 34.                              When

Plaintiff originally filed his affidavit of service in state

court in 2013, he presented evidence that he mailed the letter

to   Defendant     at    6351    Irvine   Center    Drive,     Irvine    CA   92618.

Burgos Aff. (Apr. 5, 2013) Ex. A, Certified Mail Receipts, ECF

No. 1-3 at 92.         Thus, he mailed the process and complaint to the

wrong address.          When Defendant moved to set aside the default


                                          4
judgment in state court, Plaintiff submitted another affidavit,

admitting that he made an error when he handwrote the address

but asserting that he typed the address correctly in a separate

area of the envelope.                 Burgos Aff. ¶ 6 (Mar. 12, 2019), ECF No.

1-5 at 30.         In support of this assertion, Plaintiff points to

what   he    says     is    a    copy    of   the   envelope    that       contained      the

process and complaint mailed to Defendant, which he avers he

obtained from the post office.1                 Id. Ex. B, Envelope, ECF No. 1-5

at 37.      But that envelope is clearly marked “Returned to Sender,

Not    Deliverable          as     Addressed,       Unable     to     Forward.”           Id.

Plaintiff pointed to no evidence that the envelope containing

the process and complaint were delivered to Defendant, and his

own evidence suggests that it was not delivered and that it was

returned to him.

       Based on the present record, the Court finds that Defendant

was not properly served with the complaint in this action before

the action was removed.                   And the removal clock cannot begin

before      service    of       official      process.       Murphy    Bros.,      Inc.    v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (“[A]

named defendant’s time to remove . . . [is not triggered] by

mere     receipt      of        the    complaint     unattended       by     any    formal

service.”).         Defendant nevertheless removed the action within

1
  Defendant presented evidence that Plaintiff could not have obtained
the 2013 envelope from the post office in 2019. See generally Walsh
Aff., ECF No. 1-5 at 81-82.    The Court does not base its ruling on
this evidence but provides it for context.

                                               5
thirty days of the state court’s order setting aside the default

judgments and reopening the action.                     A defendant may elect to

remove before service of process because “nothing in the removal

statute, or any other legal provision, requires that a defendant

be served with the complaint before filing a notice of removal.”

Whitehurst v. Wal-Mart, 306 F. App'x 446, 448 (11th Cir. 2008)

(per curiam).      Removal was timely under 28 U.S.C. § 1446(b).

    The Court rejects Plaintiff’s argument that even if removal

was timely under 28 U.S.C. § 1446(b),                        it was untimely under

28 U.S.C.    § 1446(c).            If   a       case    is     removed       pursuant    to

§ 1446(b)(3)       because    it    was     not        removable       by    the    initial

pleading but later became removable, then it must be removed

within one year after commencement of the action unless the

court finds that the plaintiff acted in bad faith to prevent

removal.      28     U.S.C.    §    1446(c)(1).              Here,     the    action    was

removable based on the             initial pleading, so removal was not

pursuant     to      § 1446(b)(3);          thus         § 1446(c)(1)’s             one-year

limitation does not apply.

    Having     timely    removed        this      action       which    the    Court    has

subject     matter    jurisdiction          over       based     upon       diversity    of

citizenship,       Defendant       is     entitled        to     have        this    action

adjudicated in this Court.                Plaintiff’s motion to remand and

jurisdiction-related motions are denied.




                                            6
II.   Should this Court Disturb the State Court’s Setting Aside
      of Plaintiff’s Default Judgment?

      After      receiving          briefs     from        the       parties       and    holding    a

hearing where Plaintiff was represented by counsel, the state

court   determined           that    Plaintiff            had    not      properly       served    the

Defendant       in    the     state    court      action          in      which    Plaintiff       had

previously       obtained          default    judgments.               Therefore,          the   state

court   set     aside        the    default       judgments            for   lack     of      personal

jurisdiction.           Plaintiff          claims that the state court had no

authority to set aside the judgment and that this Court should

not accept the default judgment as having been set aside.

      “As   a    general       rule,       when       a    case      is    removed       to    federal

district    court       under       original      jurisdiction               the    federal      court

treats everything done in the state court as if it had in fact

been done in the federal court.”                          Salery v. United States, 373

F. App’x 29, 30 n.1 (11th Cir. 2010) (citing Savell v. S. Ry.

Co., 93 F.2d 377, 379 (5th Cir. 1937)).                              “Therefore, assuming an

error occurred in the state court, a federal district court ‘may

dissolve        or     modify        injunctions,               orders,        and       all     other

proceedings          which    have    taken       place         in     state      court    prior    to

removal.’” Id. (quoting                Maseda v. Honda Motor Co., 861 F.2d

1248, 1252 (11th Cir. 1988)).                     The Court finds no error in the

state court’s decision to set aside the default judgment.                                           As

discussed       previously,          the     record        supported         the     finding      that

Defendant had not been properly served with the complaint, and

                                                  7
thus the state court did not have personal jurisdiction over the

Defendant     at    the   time       the    default    judgment       was   entered.

Accordingly,       setting    that     judgment    aside    was     required.      The

Court finds Plaintiff’s other arguments in favor of setting the

judgment aside unpersuasive, and quite frankly, not worthy of

additional discussion.2

III. Does Plaintiff’s Complaint State a Claim?

     Having    concluded        that    removal    was     proper    and    that   the

default judgment was correctly set aside, the Court turns to

Defendant’s motion to dismiss.              In deciding a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6), the Court must

determine     whether     a     complaint       contains    “sufficient      factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”             Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).       The      complaint       must     include     sufficient      factual

allegations “to raise a right to relief above the speculative

level.”     Twombly,      550    U.S.      at   555.     Plaintiff     alleges     the

following in his complaint in support of his claims in this

action.
2
  The Court recognizes that Plaintiff argues that the state court order
setting aside the default judgments was void because Plaintiff filed a
notice of appeal regarding a post-judgment order that merely set a
hearing on a post-judgment motion. Plaintiff pointed to no authority
that a Georgia state court’s order setting aside a default judgment is
void for lack of jurisdiction under the unique circumstances presented
here, where the clearly frivolous “appeal” did not seek review of the
default judgment and the action was never even transmitted to the
appellate court.

                                            8
         Plaintiff admits that he signed a security deed in favor of

Defendant.        Compl. 3 ¶ 1.            He claims that there was no witness

to the deed at the time of closing.                       Id. at 3 ¶ 2.             Plaintiff

further alleges that Defendant made a “fraudulent and forged

assignment” of the security deed to Wells Fargo Bank.                               Id. at 3

¶¶ 3-4.        He also contends that Defendant committed fraud on him

by making false representations to him “by virtue of the deed

and assignment filed with the Superior Court.” Compl. 4 ¶ 6, 5

¶ 17.         And,     Plaintiff     asserts       that    Wells       Fargo    “wrongfully

foreclosed” on the property that was secured by the deed.                                   Id.

at   3    ¶ 3;    accord       id.   at    4   ¶¶ 7-9     (alleging          that   Defendant

breached       the     terms    of   the   security       deed    by    failing      to   give

proper        notice    of   default).         The   question          for    the   Court   is

whether Plaintiff asserts any valid claim for relief based on

these allegations.

         A.     Plaintiff Does Not Allege Facts to Suggest that the
                Security Deed Was Void Due to Forgery

         Plaintiff’s first contention is that the deed was “forged”

and thus void.3          It is true that a forged deed can pass no title.

Vatacs Grp., Inc. v. U.S. Bank, N.A., 738 S.E.2d 83, 85 (Ga.

2013)     (finding       that    evidence      supported         the    special     master’s

3 Most of Plaintiff’s claims appear to be based on the foreclosure by
Wells Fargo who is not a party to this action, although Plaintiff also
seems to allege in his fraud, racketeering, and unjust enrichment
claims that Defendant collected money from him that he did not owe.
Plaintiff did not allege any specific facts to support such a claim,
and the Court assumes that these claims are based on Plaintiff’s
assertion that the security deed was void due to forgery.

                                               9
conclusion that a deed was forged and thus that the grantee of

the forged deed had no interest in the property).                  Plaintiff’s

own allegations contradict his assertion that the deed itself

was forged.      Plaintiff also alleges no facts to suggest that his

signature   on    the   security   deed     was   obtained   by    trickery      or

fraud.   In fact, he admits that he granted a security deed to

Defendant, that he maintained his property as collateral for the

loan, and that he made payments on the loan.

      Plaintiff contends, though, that the witness’s signature on

the security deed was forged because no witness signed the deed

at the time of closing.            Taking this allegation as true, it

simply means that the deed was not properly recordable under

Georgia law.       See Hooten v. Goldome Credit Corp., 481 S.E.2d

550, 551 (Ga. Ct. App. 1997) (“Despite a statutory requirement

that the signature of the maker of a deed must be attested by

two   witnesses,    the   requirement       relates   only   to    the     record

ability of the instrument, and a deed may be valid between the

parties without attestation.” (quoting Bramblett v. Bramblett,

310 S.E.2d 897, 898 (Ga. 1984)).            Plaintiff did not point to any

authority   that    a   deed   which   is   nonrecordable    for    lack    of   a

proper witness is invalid and void, perhaps because Georgia law

is clear that an allegation that a deed was improperly witnessed

“is insufficient to void the deed to secure debt, since a deed

without attestation conveys the title as against the grantor and


                                       10
his heirs.”       Budget Charge Accounts, Inc. v. Peters, 96 S.E.2d

887, 889 (Ga. 1957); accord Allgood v. Allgood, 196 S.E.2d 888,

889     (Ga.    1973)    (“Attestation       of    a    deed    only     affects    its

recordability.”).          Because     Plaintiff’s        Complaint      contains    no

factual allegations to suggest that his signature on the deed

was forged, he has no claim based on his unfounded assertion

that the security deed was void due to forgery.

      B.       Plaintiff Asserts No Valid Claims Based                       on     the
               Assignment from Defendant to Wells Fargo

      Plaintiff next claims that Defendant made a fraudulent and

forged assignment of the security deed to Wells Fargo, and he

seeks    relief    against       Defendant    on       this    ground.      Plaintiff

alleges that Defendant sold “servicing and property rights” to

his security deed to American Home Mortgage Servicing, Inc. in

2008.      Compl. 3 ¶ 4.          Then, in 2011, Defendant assigned the

security deed to Wells Fargo.            Id. at 3 ¶ 3.           Plaintiff asserts

that the assignment to Wells Fargo was invalid because Defendant

had   previously        sold   its   “property     rights”       to    American    Home

Mortgage Servicing, Inc. and thus “had no legal rights to make

any assignments.”         Id. at 3 ¶ 4.

      To the extent that Plaintiff is attempting to challenge

Defendant’s assignment of the security deed to Wells Fargo, he

does not have standing to do so.              The assignment was a contract

between    Defendant       and   Wells   Fargo.          If    the    assignment    was

flawed, the proper party to bring a claim against                           Defendant

                                         11
“would    be    the    other   party    to       the   assignment,”     Wells    Fargo.

Montgomery v. Bank of Am., 740 S.E.2d 434, 437–38 (Ga. Ct. App.

2013); accord Ames v. JP Morgan Chase Bank, N.A., 783 S.E.2d

614, 619-21 (Ga. 2016) (finding that debtors lacked standing to

challenge the assignment of a security deed and thus could not

pursue wrongful foreclosure proceedings based on an allegedly

flawed assignment); see also Edward v. BAC Home Loans Servicing,

L.P.,    534    F.    App’x    888,   891    (11th       Cir.   2013)   (per    curiam)

(finding that the district court properly dismissed claims based

on the transfer of a security deed because the plaintiffs did

not have standing to contest the validity of the transfer).

Plaintiff has thus failed to state a claim against Defendant

based on the assignment.

     C.        Plaintiff Does Not State Any Claim Against Defendant
               Based on Wells Fargo’s Alleged Wrongful Foreclosure

     Most       of    Plaintiff’s      claims      are     based   on   the     alleged

wrongful foreclosure by Wells Fargo, who is the assignee of the

security deed and not a party to this action.                      The security deed

provides that if Plaintiff defaults on the security deed, then

the lender (or its successors and assigns) may invoke the power

of   sale.           Plaintiff    alleges         that    Wells    Fargo      initiated

foreclosure proceedings even though it held no interest in the

security deed because Defendant had no interest in the security

deed when it made the assignment to Wells Fargo.




                                            12
      To the extent that Plaintiff is attempting to assert a

wrongful foreclosure claim against Defendant based on its own

conduct, he did not allege any facts to suggest that Defendant

was     involved    in   the    foreclosure         proceedings.       Rather,   he

specifically       alleges     that    Defendant     had    no   interest   in   the

security deed at the time of the foreclosure and that Wells

Fargo, not Defendant, initiated and conducted the foreclosure

proceedings.

      To the extent that Plaintiff is attempting                      to assert a

claim    against     Defendant        based    on   Wells   Fargo’s    foreclosure

proceedings, that claim also fails.                   “A plaintiff asserting a

claim of wrongful foreclosure must establish (1) a legal duty

owed to it by the foreclosing party, (2) a breach of that duty,

(3) a causal connection between the breach of that duty and the

injury it sustained, and (4) damages.”                 Dixon v. Branch Banking

& Tr. Co., 824 S.E.2d 760, 764 (Ga. Ct. App. 2019) (emphasis

added) (quoting Canton Plaza v. Regions Bank, 732 S.E.2d 449,

454 (Ga. Ct. App. 2012)).              “A claim for wrongful exercise of a

power of sale . . . can arise when the creditor has no legal

right to foreclose.”           Id. at 764-65 (quoting DeGolyer v. Green

Tree Servicing, LLC, 662 S.E.2d 141, 147 (Ga. Ct. App. 2008)).

Thus, Plaintiff may have a claim against Wells Fargo if his

allegations are true.           But he has not made sufficient factual




                                          13
allegations to impute Wells Fargo’s alleged wrongful conduct to

Defendant.

       Instead,     Plaintiff        summarily        alleges,      without       any

supporting facts, that Wells Fargo acted as Defendant’s agent

when it received the assignment of the security deed and when it

conducted foreclosure proceedings.              In the complaint, Plaintiff

refers to Wells Fargo as Defendant’s “agent,” e.g., Compl. 3

¶ 3, but he does not make any factual allegations to support a

plausible inference that Wells Fargo was Defendant’s agent.                         As

the    Court     previously    explained,       a     complaint     must    contain

“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”                 Iqbal, 556 U.S. at

678 (emphasis added) (quoting Twombly, 550 U.S. at 570).

       Simply calling someone an agent does not make it so.                         A

“bare assertion of the existence of an agency relationship, when

made   by   an    outsider    to   the   alleged      relationship,    is     not   a

statement of fact, but merely an unsupported conclusion of law.”

Thornton v. Carpenter, 476 S.E.2d 92, 94 (Ga. Ct. App. 1996)

(quoting Young v. John Deere Co., 471 S.E.2d 19, 21 (Ga. Ct.

App.   1996))     (finding    that    the     trial   court   did    not    err     in

concluding that no genuine fact dispute existed as to an agency

relationship where the plaintiff presented no evidence of such a

relationship).       In S.B. v. Tenet Healthcare Corp., for example,

the plaintiff alleged that the defendant hospital, through an


                                         14
agent clinic, made misrepresentations to her.                  732 F. App’x 721,

724 (11th Cir. 2018) (per curiam).                A panel of the Eleventh

Circuit    concluded     that    the   district      court     did     not     err   in

dismissing the plaintiff’s fraud and misrepresentation claims

based on those representations because the plaintiff “alleged no

facts     to   support    a     plausible       inference”       of       an   agency

relationship and “provided only conclusory allegations” that the

clinic acted as the hospital’s agent.                Id.      The plaintiff also

“failed to allege facts to support a plausible inference that”

the hospital made any statements or engaged in any conduct that

reasonably caused the plaintiff to believe that the hospital

consented to have the clinic act on its behalf.                  Id.      Similarly,

here,     Plaintiff    alleged    no    facts     to    support       a    plausible

inference that Wells Fargo was an agent of Defendant.

    In the absence of facts to support a plausible inference of

an agency relationship between Defendant and Wells Fargo, any

wrongful foreclosure claim Plaintiff has would be against the

entity that foreclosed on his property.                Defendant is not that

entity.     Accordingly, Plaintiff’s claims against Defendant based

on the alleged wrongful foreclosure are dismissed.

                                  CONCLUSION

    For the reasons set forth above, the Court denies all of

Plaintiff’s    motions:    Motion      to   Remand     (ECF    No.     5),     Amended

Motion to Remand (ECF No. 16), Motion to Set Aside an order by


                                       15
the Superior Court (ECF No. 17), Motion for Declaratory Judgment

(ECF No. 23), Motion to Strike several of Defendant’s filings

(ECF   No.   26),   Amended   Motion    to    Set   Aside   an   order   by   the

Superior Court (ECF No. 33), and Motion to Certify Questions

(ECF No. 35).       The Court grants Defendant’s Motion to Dismiss

(ECF No. 14) and denies the Motion to Strike (ECF No. 19).

       IT IS SO ORDERED, this 3rd day of October, 2019.

                                            S/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA




                                       16
